Judgment modified by requiring that the defendant, Elsie H. Pease, as executrix, pay to herself for her support and maintenance the sum of $60 per month instead of $100 per month, from March 1, 1925, less such sum as she has already received from said estate therefor; and that said defendant, as executrix, pay to Sophia Royce the sum of $769.45, with interest thereon from June 24, 1926, and the further sum of $60 per month instead of $100 per month, for her support and maintenance, from the 24th day of June, 1926; and as so modified the judgment is affirmed, with costs to the respondent payable out of the estate; on the ground that the interests of justice require it, inasmuch as the estate is small and would be exhausted by a larger allowance during the probable lives of the beneficiaries. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur.